DETAILED ACTION
Specification
The amendment filed 7/9/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the drawing filed on 7/9 shows two burners but there is insufficient support in the originally filed disclosure for the specific placement of the two burners.  Moreover, originally filed claim 13 does not provide support for this specific placement of the burners.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 6672858 B1) in view of Garg (US 20170198910 A1), Brickwood (US 20160298851 A1), and Rennie (US 20130302738 A1).
Regarding claim 1, Benson discloses a natural draft heater system comprising: 
a heater shell (104, Fig. 4) having a base and designed to circulate (103, Fig. 4) a flue gas internally therein via negative pressure (“draft” = negative pressure, col.4, lines 37-39; see also para. 20 of Garg as further support), the flue gas being generated by combustion of a fuel within the heater shell; 
a stack (101, Fig. 4) attached to the heater shell for venting of at least a portion of the circulated flue gas to atmosphere (Fig. 4), the stack including an outer shell (Fig. 4); 
at least one burner assembly (10, Fig. 4; Fig. 1) connected proximate the base of and within the heater shell to combust the fuel when supplied thereto, thereby generating the flue gas, the at least one burner assembly having: 
a burner (13+16+22+23, Fig. 1) positioned within the at least one burner assembly to ignite the fuel when being supplied to the burner, 
an air plenum (20) adjacent to the burner to distribute air into the burner, the air plenum including an air input (24) to receive atmospheric air (air is received via an air opening below the floor of the furnace, which suggests that the air is atmospheric air, see col. 5, lines 6-8; see also para. 20 of Benson as further support that this feature is known), 
a burner air register (damper 21, Fig. 2) in fluid communication with the air input to direct the atmospheric air into the air plenum, the burner air register having a housing (Fig. 1), one or more plates attached to the housing and positioned in fluid communication with the air plenum to direct air flow into the plenum (Fig. 1 shows one or more plates positioned within the rectangular opening), and a handle attached to the housing  of the air register to adjust the position of the one or more plates to effectuate a movement thereof, each of the one or more plates being configurable between one or more of an open position, a partially open position, 
a fuel supply system including at least a fuel input conduit to deliver fuel to the burner (see Fig. 1 showing unlabeled fuel conduits supplying fuel to the fuel tips 22, 23).
Benson fails to disclose:
one or more heating coils positioned within the heater shell, the one or more heating coils containing a process fluid and being arranged to transfer heat from the circulated flue gas to thereby heat the process fluid; 
a draft sensor positioned within the heater shell to measure a negative pressure of the flue gas within the heater shell during operation of the natural draft heater; 
the stack including a split-range stack damper positioned within the outer shell to maintain a negative pressure of the flue gas being vented from the natural draft heater, the split-range stack damper including a set of inner blades, a set of outer blades, and one or more actuators arranged to actuate the set of inner blades and the set of outer blades to thereby effectuate movement thereof;
a burner air sensor positioned adjacent the burner to measure a level of excess air;
a controller in electrical communication with the burner air register, the burner air sensor, the draft sensor, and the one or more actuators in the split-range stack damper to control the negative pressure of the flue gas within the heater shell to deliver an amount of excess air to the burner to thereby maintain at least one of NO.sub.x emissions not exceeding 0.025 lb/MMBtu (HHV) and CO emissions not exceeding 0.01 lb/MMBtu (HHV) in the natural draft heater.
 
Garg teaches a natural draft heater system comprising: 
a stack including a split-range stack damper positioned within the outer shell (Figs. 7-9) to maintain a negative pressure of the flue gas being vented from the natural draft heater (para. 20), the split-range stack damper including a set of inner blades (Figs. 7-9), a set of outer blades (Figs. 7-9), and one or more actuators (actuators/operators of the controller 72, 74, 82, 84, 86, 92, 98 that physically moves the blades, see paras. 32, 34) arranged to actuate the set of inner blades and the set of outer blades to thereby effectuate movement thereof; and
a controller in electrical communication with the one or more actuators in the split-range stack damper to control the negative pressure of the flue gas within the heater shell to deliver an amount of excess air to the burner (paras. 4, 34, 44). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to comprise a split-range stack damper positioned within the outer shell of the stack to maintain a negative pressure of the flue gas being vented from the natural draft heater, the split-range stack damper including a set of inner blades, a set of outer blades, and one or more actuators arranged to actuate the set of inner blades and the set of outer blades to thereby effectuate movement thereof; and a controller in electrical communication with the one or more actuators in the split-range stack damper to control the negative pressure of the flue gas within the heater shell to deliver an amount of excess air to the burner.  The motivation to combine is to control the air flow into the heater for optimal air-fuel ratio (the damper affects the airflow entering the burner, see para. 19) and to improve combustion efficiency (Garg, paras. 3-5).  
 
Benson in view of Garg does not disclose where the controller limits the NO.sub.x emissions from exceeding 0.025 lb/MMBtu (HHV) and limits CO emissions from exceeding 0.01 lb/MMBtu (HHV) in the natural draft heater.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In this case, the excess air controls the air-fuel ratio.  The air-fuel ratio controls how much of the NOx and CO are produced.  More NOx is produced when the air-fuel ratio is greater than 1 (leaner combustion) and more CO is produced when the air-fuel ratio is less than 1 (richer combustion).  
 
Brickwood teaches a control system for a combustor, comprising: 
a burner air sensor (110, Fig. 1) positioned adjacent the burner to measure a level of air (para. 53) (Fig. 1 shows where the air sensor is adjacent the burner; however, even if the air sensor were not positioned adjacent the burner, the air sensor can be positioned anywhere upstream the burner so long as it can measure the airflow leading to the burner); and
a controller (112+105) in electrical communication with the burner air supply unit (analogous to the claimed air register, para. 62) and the burner air sensor (para. 54), the controller operable to control the air supplied to the combustion chamber (paras. 64-66).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to comprise a burner air sensor positioned adjacent the burner to measure a level of excess air, and a controller in electrical communication with the burner air register and the burner air sensor. The motivation to combine is so that the amount of emissions (e.g., NOx, CO) are optimally controlled (Brickwood, paras. 63-66). The controller is better at controlling the emissions produced if more data (e.g., amount of combustion air) is provided to the controller and if more of the combustion parameters (e.g., air/fuel supply) can be controlled.  
 
Rennie teaches a control system for a natural draft heater system, comprising: 
one or more heating coils (108, Fig. 1) positioned within the heater shell, the one or more heating coils containing a process fluid and being arranged to transfer heat from the circulated flue gas to thereby heat the process fluid (para. 22); 
a draft sensor (138, Fig. 1) positioned within the heater shell to measure a pressure of the flue gas within the heater shell during operation of the natural draft heater (para. 28); and 
a controller in electrical communication with the draft sensor (para. 28) (paras. 37, 48; Fig. 2).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to comprise one or more heating coils positioned within the heater shell, the one or more heating coils containing a process fluid and being arranged to transfer heat from the circulated flue gas to thereby heat the process fluid; a draft sensor positioned within the heater shell to measure a negative pressure of the flue gas within the heater shell during operation of the natural draft heater (Benson discloses the negative pressure in the heater shell; the draft sensor would be used to measure this pressure); and a controller in electrical communication with the draft sensor. The motivation to include the heating coils is so that the combustion heat can be used to heat a useful process fluid such as industrial or consumer oils.  The motivation to include a draft sensor is so that the amount of excess air in the heater can be more optimally controlled.  The draft sensor would provide useful pressure data to the controller so that the controller can better regulate the amount of excess air.  The result is optimal control of the emissions.  The draft sensor can also be used to detect flame stability (Rennie, para. 26).  Flame stability is important because an unstable flame produces incomplete products of combustion.  

Regarding claim 2, modified Benson discloses wherein the controller receives an input signal representative of negative pressure of the flue gas from the draft sensor (Benson discloses the negative pressure; Rennie teaches a draft sensor electrically coupled to the controller) (Rennie, para. 28).
Regarding claim 3, modified Benson discloses wherein the controller provides an output signal to the one or more actuators in the split-range stack damper to adjust the positioning of the set of inner blades and the set of outer blades of the split-range stack damper (Garg, para. 35) and thereby maintain the negative pressure of the flue gas to within a preselected range (it would have been obvious to include pressure setpoints so that the fuel demand can be calculated and so that the heater does not operate in an unstable, unsafe, or otherwise undesirable manner; see Rennie para. 35). 
Regarding claim 4, modified Benson fails to disclose wherein the preselected range is maintained in the range of about 0.10-inches water-column to about 0.15-inches water-column. However, this limitation is a matter of optimization.  The pressure affects the flame stability (Rennie, para. 26), the thermal efficiency (Garg, para. 4), the emissions (Benson; col. 2, lines 23-44), and the burner output (Garg, para. 19).  This is because the pressure and the draft are linked.  
Regarding claim 5, modified Benson discloses wherein the output signal is in the form of a current delivered to the one or more actuators (Garg, para. 34), the one or more actuators being arranged to adjust the position of at least one of the set of inner blades and the set of outer blades in response to the current received EXCEPT the current being in the range of about 2 mA to about 20 mA.  However, the claimed current is a matter of optimization.  A higher current may be needed if more torque or more speed is needed to rotate the blades.  For example, heavy duty actuators would require more current than smaller duty actuators.   
Regarding claim 6, modified Benson discloses wherein the controller receives an input signal representative of excess air level from the burner air sensor (Brickwood, para. 53). 
Regarding claim 7, modified Benson discloses wherein the controller (“electronic controller”, see para. 34 of Garg) alerts an operator (“operator”, see para. 34 of Garg) to adjust configuration of the one or more plates and thereby control the excess air in the burner to a value in the range of between about 15% to about 25% by weight based on the combined weight of air and fuel needed for complete combustion (the claimed percentages are not disclosed, however, the claimed percentages is a matter of optimizing the air-fuel ratio and the air-fuel ratio controls the emissions and the flame temperature; see the discussion concerning the air-fuel ratio in the rejection of claim 1). 
Regarding claim 8, Benson discloses wherein the heater shell includes a burner section positioned proximate the base where combustion of the fuel occurs (Fig. 4) EXCEPT a radiant section positioned adjacent the burner section to receive heat energy from the burner section and radiate heat energy therefrom, and a convective section positioned adjacent the radiant section to provide convection from the radiant section. 
Benson discloses a generic heater shell and does not disclose the details of the heater shell.  This suggests that the burner of Benson can be used in a wide variety of natural draft heater systems.  Garg teaches a radiant section (15, Fig. 1) positioned adjacent the burner section (30, Fig. 1) to receive heat energy from the burner section and radiate heat energy therefrom, and a convective section (20) positioned adjacent the radiant section to provide convection from the radiant section.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson wherein the heater shell includes a radiant section positioned adjacent the burner section to receive heat energy from the burner section and radiate heat energy therefrom, and a convective section positioned adjacent the radiant section to provide convection from the radiant section.  The modification is merely a simple substitution of one draft heater shell for another and the results would have been predictable (e.g., combusting a fuel to heat a process fluid).   
Regarding claim 9, modified Benson discloses a bridge wall (see Fig. 1 showing a top wall of radiant section 15) connected to the heater shell and positioned between the radiant section and the convective section thereof. 
Regarding claim 10, modified Benson discloses wherein the draft sensor (Rennie, 138) is positioned proximate the bridge wall (top wall of the furnace 106 of Rennie) such that the negative pressure of the flue gas is measured proximate the location of the bridge wall (Rennie, Fig. 1). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 6672858 B1) in view of Garg (US 20170198910 A1), Brickwood (US 20160298851 A1), and Rennie (US 20130302738 A1), as applied to claim 1, and further in view of shah (US 20200072503 A1).
Regarding claim 13, Benson fails to disclose wherein the at least one burner assembly is a plurality of burner assemblies positioned in sequence along the base of and within the heater shell to provide substantially even heating within the heater shell, the plurality of burner assemblies are independently controlled and operated during operation of the natural draft heater, such that one or more of the plurality of burner assemblies may be taken out of service during operation of the natural draft heater while the remaining burner assemblies remain operational. 
However, Shah teaches a fired heater comprising: a plurality of burner assemblies (see Fig. 1 showing one set of burners fed by valve 44 and another set of burner feds by valve 46) positioned in sequence along the base of and within the heater shell to provide substantially even heating within the heater shell (Fig. 1), the plurality of burner assemblies are independently controlled (the sets of burners are independently controlled via the valves 44, 46) and operated during operation of the draft heater (para. 19), such that one or more of the plurality of burner assemblies may be taken out of service (i.e., rendered not operational by switching the gas flow off) during operation of the natural draft heater while the remaining burner assemblies remain operational.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson wherein the at least one burner assembly is a plurality of burner assemblies positioned in sequence along the base of and within the heater shell to provide substantially even heating within the heater shell, the plurality of burner assemblies are independently controlled and operated during operation of the natural draft heater, such that one or more of the plurality of burner assemblies may be taken out of service during operation of the natural draft heater while the remaining burner assemblies remain operational.  The motivation to combine is so that there is even heating in the heater shell.  Even heating is important so that the emissions can be more accurately controlled and so that localized hot spots do not develop.  

Response to Arguments

II. The art cited by the Office Action fails to consider Applicant's claimed embodiments as a whole.

Applicant asserts: 
The noted design enhancements and/or operational schemes may provide for substantial reductions in both NOx and CO emissions in both existing and newly fabricated heaters, in some embodiments, to levels not previously achievable. In particular, certain combinations of operation and design attributes may result in a fired heater that operates with NOx emissions not exceeding 0.0251b/MMBTU (HHV) and/or CO emissions not exceeding 0.011b/MMBTU (HHV).

	Examiner’s response:
	The Examiner has considered the claimed invention as a whole in determining whether the claimed invention is obvious.  The Examiner asserts that adding previously known design features together into one embodiment does not automatically create a non-obvious combination.  If each feature is known to produce a certain result, then it would have been logical to conclude that the combination of the features would enhance that result.  Moreover, there may be different reasons for making the combination.  The Examiner provided persuasive reasons in the rejections for why a person skilled in the art would make the modifications.  

i. Benson as cited fails to disclose a natural draft heater as recited in Applicant's claims.
The burner apparatus in Benson, controls the air-fuel ratio, thus, Benson effectively teaches away from using any pre-mix burner apparatus to control NOx as described in Applicant's claims. As such, Applicant respectfully submits that a necessary element/limitation of a prima facie showing of obviousness is absent.

Examiner’s response:
	Applicant appears to be arguing a feature not found in the claims.  Moreover, the Examiner respectfully disagrees that Benson teaches away from using a premix burner to control NOx.  Benson states, in col. 2, lines 41-44, that his burner design eliminates the need for a lean pre-mix burner tip of the kind described in col. 1, lines 11-50.  Benson does not teach against using all premix burners.  

ii. Rennie fails to disclose a draft sensor positioned within the heater shell to measure a negative pressure of the flue gas within the heater shell during operation of the natural drafter heater.

Applicant asserts: 
Rennie fails to teach the element of "a draft sensor positioned within the heater shell to measure a negative pressure of the flue gas within the heater shell during operation of the natural draft heater."

	Examiner’s response:
	Rennie is used to teach a draft sensor positioned within the heater shell to measure a pressure of the flue gas within the heater shell, as was stated in the rejection of claim 1. Benson discloses wherein the flue gas in the heater shell is under negative pressure.  Therefore, the combination discloses a draft sensor to measure a negative pressure of the flue gas.  

iii. Applicant's claims are allowable over Benson in view of Garg because the combination fails to teach or suggest the stack damper.

 Applicant asserts: 
In addition to Benson not disclosing a natural draft heater, as described above, there is no motivation for the person of ordinary skill in the art. POSITA to combine Benson with Garg because Benson teaches controlling NOx simply by increasing flue gas recirculation and teaches away from the use of air-fuel ratios to control NOx. Here, the Office Action attempts to change the principle of operation to reduce NOx by asserting that the "motivation to combine is to control the air flow into the heater for optimal air- fuel ratio (the damper affects the airflow entering the burner, see para. 19) and to improve combustion efficiency). However, the MPEP specially cautions that a change in the principle of operation of the prior art being modified indicates that the combination is not obvious.

	Examiner’s response:
	Nowhere does Benson teach against changing the air-fuel ratio to control NOx.  Moreover, the motivation to combine is not necessarily based on controlling NOx.  Controlling the air-fuel ratio is important for many reasons such as improving combustion efficiency, controlling flame temperatures, controlling heat output, and controlling CO emissions.  Furthermore, there is no change in the principle of operation of the furnace in Benson.  

iv. The Claims are allowable over Benson in view of Brickwood because the combination fails to disclose, teach, or suggest each feature of the claims. 


 Applicant asserts: 
With respect to independent claim 1, the Office Action fails to provide support for any motivation to modify Benson in view of Rennie to arrive at the subject matter of Claim. The Office Action's assertion that "the motivation to include a draft sensor is so that the amount of excess air in the heater can be more optimally controlled," is made without any support. Rennie discloses that flame stability is monitored and detected based on the draft pressure measure via the draft pressure sensor. See Rennie, para. [0026]. Here, the Office Action impermissibly relies on an improper motivation to make the proposed modification. MPEP § 2143.01 cautions that if "a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). No such prior art disclosing a draft sensor used to measure a negative pressure of the flue gas within the heater shell has been cited. 

Further, the Office Action asserts that the draft sensor "can also" be used to detect flame stability. See Rennie, para. [0026]. Here, the Office Action impermissibly relies on conclusory statements, akin to official notice or alleged common knowledge, to allege that the draft sensor measures a negative pressure of the flue gas within the heater shell by asserting that a statement in the prior art is an additional description. However, MPEP § 2144.03A cautions that it "would not be appropriate for the examiner to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known." No such prior art reference has been cited. Accordingly, Applicant respectfully submits that the Office Action fails to make a prima facie showing of obviousness with respect to Claim 1 as amended. For at least this reason, among others, Applicant respectfully submits that Claim 1 and its dependent Claims 2-10 and Claim 13, are not obvious over Benson in view of Garg, Brickwood, Rennie, and Shah as cited, and requests that the current rejection be withdrawn with respect to Claims 1-10 and Claim 13. 


	Examiner’s response:
The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person skilled in the art relying on his or her technical knowledge would be motivated to make the combinations.  The motivation to combine does not have to come from the reference.   
Applicant asserts, without explanation, that the modification would render the furnace in Benson to be unsatisfactory for its intended purpose.  The Examiner respectfully disagrees with this assertion.  
	Applicant asserts that “the Office Action impermissibly relies on conclusory statements, akin to official notice or alleged common knowledge, to allege that the draft sensor measures a negative pressure of the flue gas within the heater shell by asserting that a statement in the prior art is an additional description”.  The Examiner does not allege this.  

v. The Claims are allowable over Benson in view of Brickwood because the combination fails to disclose, teach, or suggest a burner air sensor positioned adjacent the burner to measure a level of excess air and a controller in electrical communication with the burner air register and the burner air sensor.

 Applicant asserts: 
Here, the Office Action fails to show Applicant's features, including a burner air sensor positioned adjacent the burner to measure a level of excess air and a controller in electrical communication with the burner air register and the burner air sensor, in a natural draft furnace. Moreover, there is no reason/motivation to combine Brickwood with Benson based on the arguments above.

Examiner’s response:
	The Applicant did not specifically point out which features are not taught by the prior art.  The Examiner also provided reasons and citations within Brickwood to support the reasons to combine.

vi. Office Action fails to indicate and show that the preselected range, 0.10-inches water-column to about 0.15-inches water-column, in Claim 4, is a result effective variable.

 Applicant asserts: 
Here, the Office Action impermissibly concludes that preselected range is a matter of optimization without acknowledging that if the prior art did recognize that the "variable affects the relevant property or result, then the variable is result- effective." (citing MPEP 2144.05.) Indeed, the disclosure in the prior art is insufficient to find a variable result-effective, as admitted by the Office Action.

Examiner’s response:
	It is clear from the rejection of claim 4, that adjusting the pressure is a results-effective variable because the Examiner stated that the pressure affects flame stability, thermal efficiency, and more.  

vii. The Office Action fails to indicate and show that the current being in the range of about 2mA to about 20 mA, in Claim 5, is a result effective variable.

 Applicant asserts: 
Any rejection where the Office Action says it would be obvious to optimize, the reference has to indicate and show that the variable that is to be modified is a result effective variable.

Examiner’s response:
	It is clear from the rejection of claim 5 that the current (the variable) affects the torque or speed of the actuator (the results).  This is a well-known principle that does not need to be explicitly stated in a reference.  In the limiting case, if there were no current then there would be no actuation of the actuator.  Therefore, the current clearly affects the torque or speed of the actuator. 

viii. The Office Action fails to indicate and show that the excess air in the burner is control within the range of 15% to about 25%, in Claim 7, is a result effective variable.

 Applicant asserts: 
Without support, the Office Action alleges the claimed percentages is a matter of optimization. The Applicant respectfully disagrees. Any rejection where the Office Action says it would be obvious to optimize, the reference has to indicate and show that the variable that is to be modified is a result effective variable.


Examiner’s response:
	The Examiner explained that the air (variable) affects the air-fuel ratio and the air-fuel ratio affects the emissions (results), as evidenced by paras. 63-66 of Brickwood.

b. The Office Action impermissibly uses hindsight and Applicant's claims as a "roadmap" in an attempt to combine discrete features of the cited references.

 Applicant asserts: 
In view of the above, the Office Action has not at this point provided any rationale for why the rejection is based on anything more than hindsight reconstruction, relying on the Applicant's claims as a blueprint in forming the rejection. For example, Brickwood solves a different problem, but is presented in the Office Action to construct the claims. Brickwood is directed to "a combustion system for a gas turbine engine and by a method for predicting a pollutant concentration of the combustion system for a gas turbine engine." Brickwood, paragraph [0010]. Brickwood does not describe a natural draft furnace. Benson, likewise does not teach a natural draft furnace. Benson is directed to "recirculate a large amount of furnace gases back to the burner for mixing with the fuel gas." Benson, col. 2, lines 23-25. The operation of the systems of Briarwood and Benson are so different that combination of these references is improper. 

Collectively, the cited prior art references do not solve the same problem and teaches away from the claims. Further, it appears that the Examiner is combining these references and selecting different aspects of the references based on knowledge gleaned from the Specification. The Applicant respectfully submits that one cannot use improper hindsight reconstruction as is being done in the present Office Action to pick and choose among isolated disclosures in the cited art to deprecate the claimed invention. See, e.g., In re Fine, 837 F.2d 1071, 1075 (Fed. Cir. 1988). 

Examiner’s response:
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, none of the motivations to combine were gleaned or taken from the Applicant’s specification.








 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762